       ,.                                             '               I
, I'        AO-245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                 V.                                     (For Offenses Committed On or After November 1, 1987)


                              Luis Fidel Lachica-Quinones                               Case Number: 3:20-mj-20575

                                                                                       Charles L Re
                                                                                       Defendant's Attorne


            REGISTRATION NO. 94978298
                                                                                                                                   '


            THE DEFENDANT:                                                                                               MAR 12 2020
             121 pleaded guilty to count(s) _l!__··~of~CS:o~m~pl~a~in~t_ _ _ _ _ _ _ _ _ _ j__~~::U.Swiii'wicrro~:......._J
                                                                                         SOUTHERN DISTRICT OF CALIFORNIA
             D was found guilty to count(s)                                              BY                      . DEPUTY
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                          Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

            •     The defendant has been found not guilty on count(s)
                                                             -------------------
            •     Count(s)
                               - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                          ul'-TIMESERVED                             • ________ days
            121 Assessment: $10 WAIVED 121 Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
             •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, March 12, 2020
                                                                                     Date oflmposition of Sentence


            Received                                                                 :Micfiae(J. Seng
                         - --------
                         DUSM                                                        HONORABLE MICHAEL J. SENG
                                                                                     UNITED STATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                    3:20-mj-20575
